Exhibit 23 Consent of Independent Registered Public Accounting Firm [MOSS ADAMS LLP LETTERHEAD] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (registration statement number 333-121085 and 333-127858) of Home Federal Bancorp, Inc. of our report dated June27, 2011, relating to the financial statements of Home Federal Bank 401(K) Plan, which appear in this Annual Report (Form 11-K) as of and for the year ended December31, 2010. /s/Moss Adams LLP Spokane, Washington June27, 2011
